ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The testimony of the accom-
plice Harrell, if corroborated, makes evident that the burglary was committed by the three young men charged with the offense, namely, Harrell, Moses, and Hammond. The property taken from the burglarized premises was found through the aid of the accomplice Harrell. The corroboration of Harrell identifying the appellant as one of the offenders is circumstantial. According to Harrell, he and two companions rode from Memphis in Hall County, about fifty miles, to Quitaque, in Briscoe County, in the automobile belonging to the appellant, Moses. According to Harrell, the automobile was parked near the building in which the offense was committed, and was used as the means of transportation in leaving the building after the offense had been committed. According to the state’s testimony, there were circumstances sufficient to show that the burglary took place late at night. There was testimony of a doctor who entered the drug store sometime during the night on which the offense was committed that three persons in an automobile were seen near the premises. The doctor gave the opinion that the appellant was one of the persons who got out of the car. A rain had fallen during the night. An examination of the tracks at the burglarized premises was made early the next morning. The officer who made the examination of the tracks testified without equivocation that they were of three different sizes; that the measurement coincided with the measurement of the shoes worn by each of the appellants; that is to say, each one of the appellants wore a different size shoe, and the measurement of the tracks with those of the shoes found upon the appellant and his companion was identical in measurement with the tracks.made near the burglarized premises. There were peculiarities in the tracks of the automobile due to the character of tires which were described by the testimony. An automobile of the same description was identified as belonging to the appellant and found in his possession after the burglary. The sufficiency of the corroborative testimony is *204vigorously questioned by appellant’s counsel in a very interesting brief and motion for rehearing. The question of the sufficiency of the corroboration often arises, and it is frequently difficult to determine whether it is sufficient to meet the measure made by the statute, namely, article 718, C. C. P., 1925, which reads as follows: “A conviction can not be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense.”
The statute itself furnishes no absolute measure for the solution of the question, and the courts have not been able to fix a standard by which, in every case, the sufficiency of the corroborative testimony can be tested.
The participation of the appellant in the commission of cthe offense is shown by the direct testimony of the accomplice. That the accomplice took part in the offense is demonstrated by the discovery through his declaration of the fruits of the crime. The testimony tends to show that the appellant was a member of a party, including the accomplice, which came to the scene of the crime in the appellant’s automobile, and is supported by their association before and after the crime, as shown by other testimony. The testimony of the accomplice is also supported by circumstances identifying the appellant’s automobile and by the tracks described by the testimony of the officer tending to show that three persons took part in the commission of the offense and that the tracks which were made by them coincided with the claim of the accomplice that the three perpetrators of the offense were those named by him!
The cogency of the evidence showing the tracks is enhanced when it is considered that the crime took place at nighttime; that a slight rain had fallen before the tracks were made; that there were tracks of three persons shown by the circumstances; that the footwear of each of them was of a different size; and the further fact that the shoes worn by the three persons charged with the crime coincided in size and shape with the tracks mentioned.
The citation of authorities in this character of case is of little use due to the variety of circumstances upon which the claim of corroboration rests and the peculiar language in which the statute upon the subject is framed. The statement of the matter contained in Minor’s case, 108 Texas Crim. Rep., 1 (see page 13) namely, that the state is not called upon to point out some single or isolated fact which in itself, unrelated to other proven facts, will be sufficient corroboration. It is thought *205in the present instance that, viewing, the evidence in its entirety, to annul the verdict on the assertion that the demand of the statute mentioned had not been met, would do violence to the legal rights of the state.
The motion for rehearing is overruled.

Overruled.